Citation Nr: 0709889	
Decision Date: 04/05/07    Archive Date: 04/16/07

DOCKET NO.  04-07 422A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of service-connection for 
pseudofolliculitis barbae and, if so, whether service 
connection is warranted.

2.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of service-connection for 
tinea capitis and, if so, whether service connection is 
warranted. 

3.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of service-connection for 
left ankle injury and, if so, whether service connection is 
warranted. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel 


INTRODUCTION

The veteran had active service from February 1977 to April 
1983.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from an April 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO determined that the veteran failed to submit 
new and material evidence sufficient to reopen his claims for 
service connection pseudofolliculitis barbae, tinea, and left 
ankle injury.  

The veteran withdrew his claims for service connection for 
right ankle injury, back condition, right wrist condition, 
left shoulder condition, and right knee condition on the 
record during his September 2006 travel board hearing before 
the undersigned Acting Veterans Law Judge and those claims 
are no longer on appeal.


FINDINGS OF FACT

1.  In an April 1987 rating decision, the RO denied service 
connection for weak ankles, ingrown hairs, and fungus.  The 
veteran was notified of that decision; did not submit a 
notice of disagreement or perfect an appeal as to any of 
those issues; and that decision is now final. 


2.  The evidence submitted on those three issues subsequent 
to the April 1987 rating decision is new in that it was not 
previously submitted to agency decision makers and is not 
cumulative and redundant of the evidence previously 
considered.  The evidence is material in that, when 
considered by itself or with previous evidence of record, it 
relates to unestablished facts necessary to substantiate the 
claims and raises the reasonable possibility of 
substantiating the claims.  

3.  The veteran's currently diagnosed pseudofolliculitis 
barbae disability first manifested in service. 

4.  The veteran's currently diagnosed tinea capitis 
disability first manifested in service.

5.  The veteran's left ankle disability is shown to be 
causally related to the left ankle injuries sustained during 
service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the 
April 1987 rating decision denying service connection for 
pseudofolliculitis barbae and the claim is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 
20.302, 20.1103 (2006).

2.  New and material evidence has been received since the 
April 1987 rating decision denying service connection for 
tinea capitis and the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.302, 
20.1103 (2006).

3.  New and material evidence has been received since the 
April 1987 rating decision denying service connection for a 
left ankle injury and the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.302, 
20.1103 (2006).

4.  Pseudofolliculitis barbae was incurred during active 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2006).   

5.  Tinea capitis was incurred during active service.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2006).   

6.  A left ankle disability was incurred during active 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2006).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence to Reopen Previously Denied Claims

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not timely perfected become final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final decision 
cannot be reopened unless new and material evidence is 
presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Knightly v. 
Brown, 6 Vet. App. 200 (1994).  

For claims filed on or after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

In April 1987, the RO denied the veteran's claim for service 
connection for pseudofolliculitis barbae, tinea (claimed as 
fungus), and left ankle injury (claimed as weak ankles).  In 
denying his claim, the RO concluded that the evidence 
received in connection with the claims failed to establish a 
relationship between the veteran's claimed disabilities and 
military service.  The relevant evidence of record considered 
in conjunction with the April 1987 denial include the 
veteran's service medical records and the veteran's lay 
statements.  

In April 2003, the RO declined to reopen the veteran's 
previously denied claims for service connection for 
pseudofolliculitis barbae, tinea, and left ankle injury.  The 
evidence submitted subsequent to the April 1987 decision 
includes a February 2005 medical opinion statement from the 
veteran's treating physician attesting to a relationship 
between pseudofolliculitis barbae and active service; a 
relationship between the left ankle disabilities and active 
service;  private medical records reflecting ongoing 
treatment for tinea capitis; VA medical records; and the 
veteran's testimony before the undersigned Acting Veterans 
Law Judge in a September 2006 travel board hearing. 
 
There was no competent nexus opinion previously submitted to 
agency decision makers regarding any of the disabilities, and 
the medical opinion and rationale for that opinion is new.  
Further, the private medical records submitted which reflect 
ongoing treatment for tinea capitis and pseudofolliculitis 
barbae are also new, as there was no medical evidence 
previously submitted reflecting ongoing treatment for a skin 
condition after separation from service.  Further, this 
evidence is also material, as it relates to unestablished 
facts necessary to substantiate the veteran's claims.  With 
regard to the February 2005 medical opinion statement, the 
veteran has submitted evidence that relates his currently 
diagnosed pseudofolliculitis barbae, tinea capitis, and left 
ankle injury to service.  Since the RO previously held that 
the veteran's tinea was acute; evidence reflecting a current 
diagnosis of a chronic condition relates to an unestablished 
fact necessary to prove service connection for this 
disability.  

The determinative issue in a claim for service connection is 
whether there is medical evidence of a current disability; 
medical, or in certain circumstances, lay evidence of the in-
service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  The veteran 
has submitted evidence of a current diagnosis of 
pseudofolliculitis barbae, tinea capitis, and a left ankle 
disability and a competent medical opinion relating his 
current disabilities to service.  The veteran has also 
submitted evidence that his tinea is a current chronic 
condition, rather than an acute condition.  The evidence 
submitted raises a reasonable possibility of substantiating 
the veteran's claim for service connection for 
pseudofolliculitis barbae, tinea, and left ankle injury.

The Board finds, therefore, that new and material evidence 
has been received, and reopening the claims of entitlement to 
service connection for pseudofolliculitis barbae, tinea, and 
left ankle injury is warranted. 

Service Connection

In order to establish service connection, three elements must 
be satisfied.  There must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 
(2006); see also Hickson v. West, 12 Vet. App. 247, 253 
(1999).   The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value. 
Baldwin v. West, 13 Vet. App. 1, 8 (1999).  


Pseudofolliculitis barbae and tinea
The veteran did not report any skin diseases on his December 
1976 pre-induction report of medical history.  No relevant 
abnormalities were noted on examination of the head, face, 
neck, or scalp.  In January 1979 the veteran was given a 
physical profile recommending that he not shave for 60 days 
due to pseudofolliculitis barbae.  The profile was renewed in 
April, August, and November 1979.  In December 1980, lesions 
due to pseudofolliculitis barbae were observed.  In September 
1981 the veteran sought treatment for between 75 to 100 
pustules in the beard area secondary to ingrown hairs.  
Pseudofolliculitis barbae was diagnosed and he received a 30 
day shaving profile.  In October 1981 the veteran sought to 
renew his shaving profile and he was referred to the shaving 
clinic.  His shaving profile was renewed in February 1982.  
In March 1983 the veteran's treating physician noted papules 
and pustules in his bearded area secondary to ingrown hairs.  
In June 1983 the veteran sought treatment for pain in his 
cheeks after shaving.  The veteran's treating physician 
observed a secondary infection on his face.  

The veteran sought treatment for keloids and inflammation in 
his hairline near the nape of his neck in May 1980.  He 
reported first noticing nodules in this area after his hair 
was closely shaved in basic training.  A biopsy of the skin 
on the veteran's scalp was procured, and in June 1980 a 
diagnosis of chronic dermatitis of the scalp was reached.  In 
August 1980 his treating physician noted lesions on the 
occipital region since his induction haircut which was slowly 
getting worse.  In April 1981 the veteran sought treatment 
for a rash on the back of his neck.  His treating physician 
noted numerous pustules on the back of the veteran's neck, 
however, a diagnosis was deferred and he was referred to the 
dispensary.  In September 1981 the veteran sought treatment 
for bumps on the back of his head, which he stated were worse 
after haircuts.  He was given a physical profile prohibiting 
tapered haircuts due to acne keloidalis nuchae.  An undated 
service medical examination reflects keloid scars on the 
occiput secondary to pseudofolliculitis barbae.  

The medical evidence of record reflects ongoing treatment for 
tinea capitis from July 1987 to the present.  The veteran 
underwent a VA medical examination in March 2003.  Seborrheic 
dermatitis rash on the back of his head and neck were 
observed, however, the examiner did not reach an opinion 
regarding whether the rash was related to service.  November 
2004 private medical records reflect treatment for tinea 
capitis with alopecia on the posterior scalp.  

The veteran has submitted a February 2005 medical opinion 
statement from his primary care physician.  He attests to 
treating the veteran for pseudofolliculitis barbae and 
explained that the veteran experiences chronic infection of 
the follicle and severe keloidal scarring.  He concluded that 
it is highly probable that the veteran's condition is related 
to service, as the veteran did not begin to shave until he 
entered service.  

Service medical records reflect nearly continuous treatment 
for bumps in his beard and on his scalp, including physical 
profiles prohibiting him from shaving his beard and tapered 
haircuts.  The veteran has continued to seek treatment for 
tinea capitis and pseudofolliculitis barbae since separation 
from service.  Further, the veteran has submitted a medical 
opinion statement relating his current skin disabilities to 
service.  There is no competent medical evidence to the 
contrary and service connection for pseudofolliculitis barbae 
and tinea capitis is warranted.
 
Left ankle injury
The veteran did not report swollen or painful joints, bone or 
joint deformity or foot trouble on his December 1976 pre-
induction report of medical history.  No relevant 
abnormalities were noted on examination of the feet and lower 
extremities.  In June 1979 the veteran sought treatment after 
twisting his left ankle while playing basketball.  Tenderness 
over and below the lateral malleolus was noted, as well as 
pain on weight bearing, dorsiflexion and eversion of the 
foot.  A left ankle sprain was diagnosed and the veteran was 
placed on a seven day physical profile.  In February 1980 the 
veteran complained of reinjuring his left ankle.  In July 
1980 the veteran complained of a left ankle sprain after a 
motor vehicle accident.  His physician prescribed a bandage, 
heat, and crutches.  

In November 1981 the veteran sought treatment for a painful 
left ankle.  He was prescribed an ankle wrap and analgesic 
balm.  In December 1981, subsequent to the veteran's 
complaints of left ankle pain, slight swelling on the outside 
of the left ankle was observed.  In April 1982 the veteran 
complained of injuring his left ankle playing baseball.  The 
examiner noted decreased range of motion and pain on 
palpation and diagnosed a soft tissue injury.  The veteran 
returned for treatment of left ankle pain in October 1982.  
His examining physician noted some pain on palpation.  The 
veteran complained of foot trouble on several personal 
reports of medical history, however, the documents are 
undated.  

The veteran has submitted a February 2005 opinion statement 
from his private physician, who attests to treating the 
veteran for bilateral ankle pain.  He noted that the physical 
rigors associated with armed forces training have affected 
the veteran's ankles and concluded that it is highly probable 
that the veteran's left ankle disability was incurred in 
service.  

Reasonable doubt must be resolved in favor of the veteran.  
Service medical records reflect treatment for a left ankle 
sprain and subsequent reinjury.  The veteran has submitted a 
physician's opinion statement attesting to the existence of 
current left ankle disability and relating his current 
disability to service.  There is no competent medical 
evidence to the contrary.  Service connection for left ankle 
sprain is warranted.

Duty to Notify and Assist

In light of the favorable action taken herein, discussion of 
whether VA has met its duties of notification and assistance 
is not required, and deciding the appeal at this time is not 
prejudicial to the veteran. 


ORDER

New and material evidence has been submitted, the claim of 
service-connection for pseudofolliculitis barbae is reopened, 
and service connection is granted.

New and material evidence has been submitted, the claim of 
service-connection for tinea capitis is reopened, and service 
connection is granted. 

New and material evidence has been submitted, the claim of 
service-connection for left ankle injury is reopened, and 
service connection is granted. 






____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


